Citation Nr: 0610137	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  03-31 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a scar of the 
lateral left cornea.

2.  Entitlement to service connection for arthritis of both 
hands.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from September 1960 to July 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran testified before the undersigned at a Travel 
Board hearing in February 2006.  A transcript of that hearing 
has been associated with the claims folder.  

The issue of service connection for arthritis of both hands 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is competent evidence showing that the veteran has 
bilateral hearing loss that is related to noise exposure 
during his period of active service from September 1960 to 
July 1964.

2.  There is no association between the veteran's scar of the 
lateral left cornea and his period of active duty service 
from September 1960 to July 1964.  





CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2005).  

2.  Service connection for a scar of the lateral left cornea 
is not established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.   
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

In this case, the veteran seeks service connection for 
bilateral hearing loss.  Impaired hearing will be considered 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.   

As shown in Travel Board hearing testimony from February 
2006, the veteran alleges that he incurred hearing loss in 
service as a result of serving as a "hot shell man" aboard 
the U.S.S. Paricutin, an ammunition ship, from March 1961 to 
August 1961.  

The record reflects that the RO's efforts to obtain the 
veteran's service medical records from the National Personnel 
Records Center (NPRC) were unsuccessful and it was concluded 
that the records either do not exist, that the NPRC does not 
have them, or that efforts to locate at the NPRC would be 
futile.  Although the veteran's service medical records and 
separation examination report are unavailable, a September 
2000 VA new patient evaluation diagnosed the veteran with 
sensorineural hearing loss in both ears consistent with 
presbycusis, noise exposure, constituting a hearing loss 
disability under 38 C.F.R. § 3.385.  

The veteran also asserts that he was privately treated for 
hearing loss starting in the early 1970s, but the facility 
that was treating him went out of business and left no 
treatment records available.  The veteran provided his own 
opinion, dated December 2000, that relates his hearing loss 
to service, which is consistent with the September 2000 VA 
new patient evaluation.  There is no contrary opinion of 
record.  

The veteran's service on an ammunition ship is documented in 
his service records and unquestioned, such that noise 
exposure in service may be conceded.  

Nowhere do VA regulations provide that a veteran must 
establish service connection through medical records alone.  
Cartwright v. Derwinski, 2 Vet. App. 24, 25-26 (1991).  
Furthermore, when a veteran's service medical records are 
unavailable, VA's duty to assist, and the Board's duty to 
provide reasons and bases for its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule (see 
38 U.S.C.A. §§ 71204(d)(1), 5107(b) (West 2002)), are 
heightened.  See also Moore (Howard) v. Derwinski. 1 Vet. 
App. 401, 404 (1991).  

Accordingly, resolving doubt in the veteran's favor, the 
Board finds that the evidence supports service connection for 
bilateral hearing loss.  38 U.S.C.A.  § 5107(b).

The veteran also seeks service connection for a scar of the 
lateral left cornea which he asserts results from an eye 
injury sustained unloading a ship while stationed in Alaska 
in 1961.  In his February 2006 Travel Board hearing, the 
veteran stated that he was treated for his eye injury for 
three weeks at the Elmendorf USAF Regional Hospital.  

The veteran's service records verify that he was transferred 
to Elmendorf USAF Regional Hospital for treatment in December 
1961.  The RO attempted to obtain these treatment records, 
however, by letter dated June 2004, the Elmendorf USAF 
Regional Hospital stated that they had no physical records on 
file for the veteran.  

Although a January 2001 VA medical progress note states that 
the veteran received the corneal scar from a foreign body 
while in service, there is no basis for concluding that this 
note is based on anything other than the history provided by 
the veteran.  Medical history provided by a veteran and 
recorded by an examiner without additional enhancement or 
analysis is not competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  

Unlike the hearing loss issue, where the veteran may 
reasonably be assumed to have been exposed to loud noise 
during his active service, there is nothing in the record 
that would provide a basis to find that the veteran 
chronically injured his eye during his service from September 
1960 to July 1964.  In fact, post-service medical records do 
not indicate a disorder until many, many years after service, 
providing evidence against this claim.  In fact, unlike the 
hearing loss disorder, where the veteran indicated treatment 
for the disorder in the 1970's, the record is silent for 
treatment of a disorder until decades after service, 
providing more evidence against this claim.  

The United States Court of Appeals for the Federal Circuit 
has determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Further, 
even if the Board were to assume that he injured his eye 
during service, there is no reason to believe (unlike the 
hearing loss disorder) that the alleged current disorder may 
be reasonably associated with an injury in service over 40 
years ago. 

In this case, there is no competent evidence of a nexus 
between the scar, lateral left cornea, and the veteran's 
period of service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000).  That is, there is 
simply no competent medical evidence of record that 
establishes a relationship between the disorder at issue and 
the veteran's service in the military.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
service connection for scar, lateral left cornea.  38 
U.S.C.A. § 5107(b).  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by way of letters dated July 2001 and 
March 2005, as well as by the September 2003 statement of the 
case and November 2003 and March 2005 supplemental statements 
of the case, the RO advised the veteran of the evidence 
needed to substantiate his claims and explained what evidence 
VA was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible for providing.  In addition, the September 2003 
statement of the case and November 2003 and March 2005 
supplemental statements of the case include the text of the 
regulation that implements the statutory notice and 
assistance provisions.  Finally, the Board notes that initial 
notice was provided in July 2001 prior to the February 2002 
rating decision on appeal, and the March 2005 letter 
specifically asks the veteran to provide any evidence in his 
possession pertinent to the appeal.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  Accordingly, the Board 
finds that the RO has provided all required notice.  38 
U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for service connection for a scar of the lateral left 
cornea, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  The RO 
will be responsible for providing the veteran appropriate 
notice under Dinginess when it provides the veteran notice of 
the grant of the hearing loss claim. 

With respect to the duty to assist and the veteran's claim 
for service connection for a scar of the lateral left cornea, 
the RO has obtained post-service VA medical records, although 
it has failed to obtain service medical records after 
diligent efforts to do so.  The RO also made diligent, albeit 
unsuccessful, attempts to obtain the veteran's active duty 
clinical patient records from Elmendorf USAF Regional 
Hospital, Alaska, where the veteran was alleged to have been 
treated for the eye injury which caused the scar.  Therefore, 
the Board is satisfied that the duty to assist has been met 
with respect to the veteran's claim for service connection 
for scar, lateral left cornea.  38 U.S.C.A. § 5103A.  


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, service connection for bilateral hearing 
loss is granted.  

Service connection for a scar of the lateral left cornea is 
denied.


REMAND

The veteran also seeks service connection for arthritis, both 
hands, a condition he alleges was caused by hand fractures he 
sustained in service in 1962.  During his February 2006 
Travel Board hearing, the veteran suggested that, had his 
service medical records been available, they would have 
documented the treatment he received for his broken hands.  

The veteran's service records do illustrate that he was 
transferred to the Ryukyus Army Hospital in Okinawa, Japan, 
in February 1961 for treatment of a temporary disability.  
The claims folder reveals that the RO attempted to contact 
the Ryukyus Army Hospital for the veteran's active duty 
inpatient clinical records, but there is no evidence of a 
response from the hospital.  

As noted above, when the veteran's service medical records 
are unavailable, there is a heightened duty to assist the 
veteran in the development of his claim.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991); Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  The Board observes that service medical 
records retained at inpatient facilities are not always 
associated with other service medical records when a veteran 
separates from service.  Therefore, the Board finds that a 
remand is in order to definitively ascertain whether relevant 
records are available at the Ryukyus Army Hospital, Okinawa, 
Japan.

Furthermore, the veteran was treated for arthritis of both 
hands by the VA Medical Center, which, after a September 2003 
physical examination, opined that the veteran's current 
condition was the result of abnormal bone growth caused by 
the fractures he sustained in service.  Although this opinion 
appears to be based largely on medical history reported by 
the veteran and, therefore, not competent enough to grant 
service connection, see LeShore, 8 Vet. App. at 409, it is 
enough to trigger VA's duty to assist pursuant to 38 U.S.C.A. 
§ 5103A(d).  Given the RO's heightened duty to assist the 
veteran in the development of his claim when service medical 
records are unavailable, the Board finds that a remand is in 
order to schedule a VA examination for the veteran and obtain 
a medical opinion as to whether the veteran's current 
arthritic condition could have been caused by the hand 
fractures he allegedly sustained in service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should again contact the 
Ryukyus Army Hospital, Okinawa, Japan and 
request the veteran's active duty 
inpatient clinical records.  If such 
records do not exist, or further attempts 
to secure them would be futile, a 
response to that effect is required and 
should be associated with the claims 
folder.  

2.  The RO should arrange for the veteran 
to be scheduled for a VA examination to 
determine the etiology of the veteran's 
arthritis of both hands.  The medical 
examiner is asked to ascertain whether 
the veteran's current arthritis diagnosis 
is a condition that could have occurred 
as a result of sustaining two fractured 
hands in 1961.  The claims folder must be 
available to the examiner to review and 
the examiner must indicate that the 
claims folder was reviewed in conjunction 
with the examination.  Any tests or 
studies necessary for an adequate opinion 
should be conducted.  The veteran is 
hereby advised that failure to report for 
a scheduled VA examination without good 
cause shown may have adverse consequences 
for his claim.

3.  After completing any additional 
necessary development, the RO should 
readjudicate the issue of entitlement to 
service connection for arthritis, both 
hands.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity for 
response.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


